Decided 4 February, 1801.
On Petition for Rehearing.
Mr. Justice Wolverton
delivered the opinion.
By a supplemental petition for rehearing, filed since the original was denied, it is insisted that the holding of the court to the effect that a mere affirmative averment of defendants’ want of knowledge or information sufficient to form a belief concerning a material matter alleged in the complaint is not a good denial, and presents no issue, is opposed to two former decisions of this court, namely, Robbins v. Baker, 2 Or. 52, and Sherman v. Osborn, 8 Or. 66. These cases are not referred to in the opinion, and, to the end that we may not be misunderstood, we have deemed it advisable to state our position more fully. For their answer the defendants Hogue and wife “allege that they have no knowledge nor information sufficient to form a belief as to whether the plaintiff is a citizen or subject of any foreign state, or is duly or at all organized or existing under or by virtue of any law or laws of Great Britain, or otherwise, or at all,” and “allege that they have no knowledge nor information sufficient to form a belief as to whether the Jarvis-Conklin Mortgage Trust Co. is, or ever was, a corporation organized or existing under or by virtue of the laws of the State of Missouri, or otherwise, or at all.” These are the allegations held to be insufficient to put the question of the incorporation of these two supposed corporations at issue. In Robbins v. Baker, 2 Or. 52, the court states the question under con*561sideration as follows : “The answer in this case does not declare absolutely that the defendant has no knowledge of the matter controverted, but denies that he has sufficient knowledge to make up an opinion or form a belief and it was held that the form of expression used in the answer conveyed the same meaning as though the language of the statute had been followed. The form of the answer was neither discussed nor determined. In Sherman v. Osborn, 8 Or. 66, the denial was as follows : “But whether the defendant * * * was at the time * * * a nonresident of the State of Oregon, plaintiff has no knowledge or information thereof sufficient to form a belief, and therefore denies said allegation,” and the court held it sufficient, citing Robbins v. Baker, 2 Or. 52. It will be observed that this was an allegation that the plaintiff had no knowledge or information sufficient to form a belief as to whether, etc., followed by the clause, “and therefore denies the same.” In later cases it has been held that a denial of any knowledge or information sufficient to form a belief as to the existence of a particular fact is good under the code : Wilson v. Allen, 11 Or. 154 (2 Pac. 91); Colburn v. Barrett, 21 Or. 27 (26 Pac. 1008). So that by prior decisions of this court two forms of expression may be used in constructing a denial. One follows the statute literally, being a denial of any knowledge or information, etc., and the other is by affirming a negative that he has no knowledge or information, etc., followed by the expression, “and therefore denies the same.” We are not aware that any other form of denial upon information or belief has the sanction of this court. It will be noted that in each of these forms there is a denial, which, although not a literal, is a substantial compliance with the statute. The statute, which, according to text writers and the weight of authority, should be exactly followed, *562has prescribed the requisites- of this species of denial-; and, while the affirmation of the negative, followed by the expression “and therefore denies the same,” has received the sanction of some courts, yet it must be conceded that a mere affirmative, without being accompanied by any form of denial, is by no means an exact compliance therewith, and, in our opinion, is not permissible : Pomeroy, Rem. (3 ed.) § 640 ; Phillips, Code Pl. § 364 ; The Holladay Case (C. C.), 27 Fed. 830, 841; Claflin v. Reese, 54 Iowa, 544 (6 N. W. 729). Rehearing Denied.